DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 03/29/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s)  rejected under 35 USC 103(a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-17, 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Khazan et al US 2014/0010371 in view of Vasudevan US 2012/0129493.

 	As per claim 15, Khazan discloses a cryptographic circuit that is configured for cryptographic data comprising: 
 	a first circuit section (fig.2, Zone 1, the first circuit zone) of the cryptographic circuit configured to use a long term key to encrypt or decrypt data to obtain first cryptographic data (par 0024 The device may be configured to use a key value,i.e, long term key, provided to a gate circuit to encrypt data in at least one of the first circuit zone, i.e. first circuit section,  wherein the first circuit zone provide encrypted data  ), and 
 	a second circuit section ( fig.2, Zone 2, the second circuit zone) of the cryptographic circuit arranged outside the secure area ( fig.2, par 0024 the second circuit zone is outside the  encryption HFG 202) and configured to perform a second cryptographic operation using the first cryptographic data in order to obtain second cryptographic data ( par 0024 the second circuit zone to provide corresponding 
 	Khazan does not explicitly disclose a first circuit section of the cryptographic circuit arranged inside secure area secured against attacks.
 	However, Vasudevan discloses a first circuit section of the cryptographic circuit arranged inside secure area secured against attacks (par 0024 the secure element 112 may be implemented using hardware and configured during manufacture to include a private key 114. For instance, the secure element 112 may be implemented using a tamper-resistant integrated circuit and par 0025 the secure element 112 includes functionality to perform encryption and/or decryption operations. The secure element 112 may use the private key 114 to perform a decryption operation and expose a result of the operations to other functionality of the mobile communication device 104).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method  a secure device having a plurality of mutually exclusive circuit zones, including a first circuit zone having a first level of security and a second circuit zone having a second level of security less than the first level of security of Khazan, based on the teaching of the secure element 112 may be implemented using a tamper-resistant integrated circuit of Vasudevan, because doing so would provide integrate circuit that are resistant to "snooping"( par 0024).

 	As per claim 16, Khazan in view of Vasudevan discloses the cryptographic circuit as claimed in claim 15, the combination discloses wherein the cryptographic circuit is configured so that the first circuit section in the secure area controls the second circuit section of the cryptographic circuit outside the secure area ( Khazan, par 0024 The device may be configured to use a key value,i.e, long term key, provided to a gate circuit to encrypt data in at least one of the first circuit zone, i.e. first circuit section,  wherein the first circuit zone provide encrypted data  in view of  Vasudevan par 0025 the secure element 112 includes functionality to perform encryption and/or decryption operations. The secure element 112 may use the private key 114 to perform a decryption operation and expose a result of the operations to other functionality of the mobile communication device 104).  
 
 	As per claim 17, Khazan in view of Vasudevan discloses the cryptographic circuit as claimed in claim 15, the combination disclose  wherein the cryptographic circuit is configured for use of a shared key in the first circuit section and in the second circuit section (Khazan, fig.2, par 0024 The device may be configured to use a key value,i.e, long term key, provided to a gate circuit to encrypt data in at least one of the first circuit zone, i.e. first circuit section,  wherein the first circuit zone provide encrypted data  in view of   Vasudevan par 0024 the secure element 112 may be implemented using hardware and configured during manufacture to include a private key 114 ).  

 	As per claim 20, Khazan in view of Vasudevan discloses the cryptographic circuit as claimed in claim 15, the combination discloses wherein the cryptographic circuit outside the secure area has an interface for transmitting and/or receiving other data and is configured so that the second circuit section cryptographically processes the other data ( Khazan, fig.2, par 0024 the second circuit zone to provide corresponding encrypted data, i.e. second cryptographic data, to the second circuit zone without disclosure of the key value into the second circuit zone in view of Vasudevan par 0025 the secure element 112 includes functionality to perform encryption and/or decryption operations. The secure element 112 may use the private key 114 to perform a decryption operation and expose a result of the operations to other functionality of the mobile communication device 104).  

 	As per claim 22, Khazan in view of Vasudevan discloses the cryptographic circuit as claimed in claim 15, the combination discloses wherein the cryptographic circuit is configured to be in a module that has at least two mutually separate circuit elements connected to one another by the unsecured connection (Khazan, fig.2, par 0024 the second circuit zone to provide corresponding encrypted data, i.e. second cryptographic data, to the second circuit zone without disclosure of the key value into the second circuit zone in view of Vasudevan par 0024 the secure element 112 includes functionality to perform encryption and/or decryption operations. The secure element 112 may use the private key 114 to perform a decryption operation and expose a result of the operations to other functionality of the mobile communication device 104).  

 	As per claim 23, Khazan in view of Vasudevan discloses the cryptographic circuit as claimed in claim 22, the combination discloses wherein the first circuit element has a processor having the first circuit section and the second circuit element has a state machine having the second circuit section (Khazan, fig.2, par 0024 the second circuit zone to provide corresponding encrypted data, i.e. second cryptographic data, to the second circuit zone without disclosure of the key value into the second circuit zone in view of Vasudevan par 0025 the secure element 112 includes functionality to perform encryption and/or decryption operations ). 


Claim 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Khazan et al US 2014/0010371 in view of Vasudevan US 2012/0129493 in view of Guilley et al US 2011/0261953.

 	As per clam 25, Khazan in view of Vasudevan discloses the cryptographic circuit as claimed in claim 15, the combination fails discloses wherein the secure area is configured to be resistant to a differential power analysis. 
 	However, Guilley  discloses wherein the secure area is configured to be resistant to a differential power analysis ( par 0041 half-circuit can be tested by a differential power analysis ( DPA) independently of the other half-circuit, the two power supply paths being capable of being short-circuited).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method  a secure device having a plurality of mutually exclusive circuit zones, including a first circuit zone having a first level of security and a second circuit zone having a second level of security less than the first level of security of Khazan, based on the teaching of the secure element 112 may be implemented using a tamper-resistant integrated circuit of Vasudevan, based on teaching of circuit can be tested by a differential power analysis of Guilley, because doing so would provide render  invulnerable to the malicious analyses by DPA( par 0082).

 	As per claim 26, Khazan in view of Vasudevan discloses discloses the cryptographic circuit as claimed in claim 25, the combination fails to disclose wherein the secure area comprises randomization of the power consumption. 
 	However, Guilley discloses wherein the secure area comprises randomization of the power consumption (0041 the power supplies of a secure cryptography circuit and 0051 Max DPA (plaintext 228 615 736 510 297 55 272 111 736 random)).
 	
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method  a secure device having a plurality of mutually exclusive circuit zones, including a first circuit zone having a first level of security and a second circuit zone having a second level of security less than the first level of security of Khazan, based on the teaching of the secure element 112 may be implemented using a tamper-resistant integrated circuit of Vasudevan, based on teaching of circuit can be tested by a differential power analysis of Guilley, because doing so would provide render  invulnerable to the malicious analyses by DPA( par 0082).






Allowable Subject Matter
Claims 1-14 are allowed.
Claims 18-19, 21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coker et al US 2017/0098102 discloses [0019] FIG. 2, the secure subsystem 212 includes secure hardware registers 218, a secure processor 220, security firmware 222, security assist hardware 224, internal nonvolatile memory 226, internal RAM 228, an encrypt circuit 230, a decrypt circuit 232, and a transfer control circuit 234. The secure hardware registers 218 may include a plurality of hardware registers. In various embodiments, the secure hardware registers 218 may be general purpose registers in a register file. A subset of the secure hardware registers 218 may be accessible by one or more components that are external to the secure subsystem 212.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495